UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7535


MICHAEL ANTHONY SHERIDAN,

                Plaintiff - Appellant,

          v.

MELANIE A. SHEKITA, Assistant District Attorney; DONALD
STEPHENS, Superior Court Judge; RENORDA PRYOR, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:16-ct-03085-D)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Sheridan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Anthony Sheridan appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     Sheridan v. Shekita, No. 5:16-ct-03085-D

(E.D.N.C.   Oct.   31,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                  2